TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00787-CV


                              Thor Motor Coach, Inc., Appellant

                                                v.

           Daniel Rothwell, Individually, and as Dependent Administrator of the
            Estate of Mary Rothwell, Decedent, and for the Use and Benefit of
      All Surviving Wrongful Death Beneficiaries of Mary Cano Rothwell, Appellees


                  FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
      NO. C-1-PB-19-000881, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Thor Motor Coach, Inc. has filed two notices of appeal, and each

appeal has been assigned a separate appellate cause number in this Court. In each cause,

appellant seeks to appeal from an order signed by the probate court on October 7, 2019, denying

appellant’s special appearance. 1 See Tex. R. Civ. P. 120a. Appellant has now filed an unopposed

motion requesting that we consolidate the records and dismiss one of the appeals. We grant the

motion and dismiss this appeal. See Tex. R. App. P. 42.1(a).




       1
           On September 24, 2019, the probate court granted a motion to transfer venue filed by
one of appellant’s co-defendants, and subsequently, the cause was transferred to the district court
in Burnet County. See Tex. R. Civ. P. 86, 89. According to appellant, it was unsure in which
trial court it should file its notice of appeal and, in an abundance of caution, filed a notice of
appeal in each court. See Tex. R. App. P. 26.1. The notice of appeal filed in Burnet County was
assigned cause number 03-19-00788-CV in this Court, and appellant may continue to pursue its
appeal in that cause.
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: February 7, 2020




                                               2